DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters “152, 153, 154” has been used to designate both “electrical cables” and “inter-converter electrical grid” 
Reference characters “175, 176, 177” has been used to designate “mooring cables”, “electrical cables” and “inter-converter electrical grid”
Reference characters “194, 195, 196” has been used to designate both “tensioning mooring cables” and “inter-converter electrical grid”
Reference character “616” has been used to designate both “set-specific power conditioning buoy” and “set-specific power conditioning converter”
Reference character “617” has been used to designate both “final power conditioning buoy”, “power converter” and “mooring buoy
Reference character “637” has been used to designate both “buoyant platform” and “converter”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "536" and "538" have both been used to designate “rectifier”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 197, 200, 460, 461, 463-465, 467-469, 473, 729, 760-767, 6330, 6340, 6490.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 216, 217, 251, 299, 310, 460A, 460B, 463A, 463B, 464A, 464B, 467A, 467B, 468A, 468B, 3180, 3500, 3510, 3520, 3530, 3540, 3550, 3560, 3570.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0075, “Wave energy converters 170, 171, and 173” should be changed to “Wave energy converters 170, 171, and 172”

Claim Objections
Claims 3, 16-18, and 20 are objected to because of the following informalities:  
Claim 3, “utilize a single cable” should be changed to “utilize the single cable”
Clam 16-18, “wherein the electrical network” should be changed to “wherein the electric energy network”
Claim 20, “connected to the backbone” should be changed to “connected to the network backbone”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrical energy grid" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For examining purposes “electrical energy grid arranged” is being interpreted as “electrical energy network arranged” to restore proper antecedent basis and clarity to the claim.
Claims 2-20 are rejected due to their dependency upon claim 1.
Claim 15 recitation of indefinite claim language is “wherein the electrical energy is at least partially used to generate a chemical fuel.”
This limitation is unclear because the limitation merely states a function (generate a chemical fuel) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., mooring system or motion-to-energy converters, so it is unclear whether the function requires some other structure or is simply a result of operating the mooring system or motion-to-energy converters in a certain manner. Paragraph 0137 of the specification discloses generating chemical fuel as an example of how the consumed and/or converted “conditioned” electrical power could be used after the power has been transmitted to a platform.
For examining purposes because it is unclear whether the claim is merely reciting an intended use or the combination of an electric generator and a chemical fuel generator; the claim will be treated as intended use.
Claim 18 recitation “a cable gauge value determined by a location of the motion-to-energy converter within the network” is unclear because the limitation merely states a function (determined by a location) without providing any indication about how the function is performed. There is no support in the specification that teach or suggest the function of 
For examining purposes the Examiner is interpreting the cable gauge values are determined by methods commonly known in the art based on the amount of current in the cable and distance.
Claims 19-20 are rejected due to their dependency upon claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Page (US 2011/0057448).
Regarding claim 1, Page discloses an energy farm comprising a plurality of floating motion-to-energy converters (5, 36 of Figures), comprising: 
a mooring system for docking the energy farm on a body of water (see Figures 1-3); 
an electric energy network (6, 37, 192 of Figures) interconnecting the floating motion-to-energy converters so as to communicate electrical energy generated (Para. 0110) at the floating motion-to-energy converters to a remote power consumer (8 of Figures), the electrical 
wherein a plurality of motion-to-energy converters utilize a single cable (35 of Figures) connecting the electric energy network to a floor bed of the body of water.
Regarding claim 2, Page discloses wherein a mooring cable (see Figure 3; Para. 0076) is connected to the single cable (35 of Figures) connecting the electric energy network (6, 37, 192 of Figures) to the floor bed (33 of Figures).
Regarding claim 3, Page discloses wherein all of the floating motion-to-energy converters (5, 36 of Figures) of the electric energy farm utilize a single cable (35 of Figures) connecting the electric energy network (6, 37, 192 of Figures) to the floor bed (33 of Figures).
Regarding claim 6, Page discloses wherein the motion-to-energy converters (5, 36 of Figures) include three or more electrical couplings equally spaced about the converter's perimeter (see Figures 13-14, 19).
Regarding claim 9, Page discloses wherein the motion-to-energy converters (5, 36 of Figures) include wiring (Para. 0110) for both serial and parallel energy communication.
Regarding claim 10, Page discloses wherein the motion-to-energy converters (5, 36 of Figures) include a rectifier (Para. 0093).
Regarding claim 11, Page discloses wherein the motion-to-energy converters (5, 36 of Figures) include a generator (Para. 0093, 0096).
Regarding claim 13, Page discloses wherein the motion-to-energy converters (5, 36 of Figures) are electrically interconnected in a serial manner (see Figures) such that generators 
Regarding claim 16, Page discloses wherein the electrical network (6, 37, 192 of Figures) comprises only a single path connecting any two converters (5, 36 of Figures) within the farm, such that there is no redundant paths through any two converters (see Figures).
Regarding claim 17, Page discloses wherein the electrical network (6, 37, 192 of Figures) comprises no fewer than three direct couplings (see Figures 13-14) for every motion-to-energy converter (5, 36 of Figures) in the network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Himmelstrup (US 2009/0288612).
Regarding claim 4, Page discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the mooring system includes buoyant separation-restoring connectors coupling the floating motion-to-energy converters (5, 36 of Figures).
Himmelstrup discloses wherein the mooring system (108 of Figures) includes buoyant separation-restoring connectors (74, 110 of Figures).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Phillips (US 2014/0117673).
Regarding claim 5, Page discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the motion-to-energy converters (5, 36 of Figures) are interconnected with a pair of mono-pole cables.
Phillips discloses wherein the motion-to-energy converters (168-170 of Figures) are interconnected with a pair of mono-pole cables (each wave energy converter 168-170 includes separate positive and negative output lines [mono-pole cables]; Para. 0275).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the energy farm of Page such that the motion-to-energy converters are interconnected with a pair of mono-pole cables, as taught by Phillips, for the advantages of facilitating the repair of a single electrical pole by replacement of the damage cable, rather than a combination cable comprising both positive and negative poles. Further, the single pole cable arrangement allows for simple and easy connection into a serially .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Sachs (US 4,352,023).
Regarding claim 8, Page discloses wherein the motion-to-energy converters (5, 36 of Figures) each include a central hub (Para. 0110; enclosed space) housing a plurality of electrical connectors (Para. 0110).
Page does not disclose the central hub enclosed by a removable housing.
Sachs discloses the central hub (32 of Figures) enclosed by a removable housing (35 of Figures; Col. 5:9-12).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the motion-to-energy converters of Page to include removable housing, as taught by Sachs, to protect the energy converter from harsh and debilitating effects of salt water [Sachs: Col. 5:9-14] and thereby reduce the complexity of maintenance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Draper (US 2007/0224895).
Regarding claim 12, Page discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the motion-to-energy converters (5, 36 of Figures) include a transformer.
Draper discloses wherein the motion-to-energy converters (10 of Figures) include a transformer (Para. 0021-0023).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the motion-to-energy converters of Page include a transformer, as taught by Draper, to transfer alternating current or voltage from one electric circuit to another by means of electromagnetic induction.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Gordon (US 4,781,023).
Regarding claim 14, Page discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein all of the electrical energy collected by the energy farm is forwarded to a power buoy for retransmission to an energy client (8 of Figures).
Gordon discloses wherein all of the electrical energy collected by the energy farm (20 of Figures) is forwarded to a power buoy (14 of Figures) for retransmission to an energy client (Col. 6:15-30).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the energy farm of Page such that all of the electrical energy collected by the energy farm is forwarded to a power buoy for retransmission to an energy client, as taught by Gordon, for the advantages of minimizing the number of utility lines that must run the distance from the offshore energy farm to land for introduction into the grid, thereby reducing cost and complexity of installation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Ames (US 4,232,230).
Regarding claim 15, Page discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the electrical energy is at least partially used to generate a chemical fuel.
Ames discloses wherein the electrical energy is at least partially used to generate a chemical fuel (Col. 2:53-57).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the energy farm of Page such that the electrical energy is at least partially used to generate a chemical fuel, as taught by Ames, for the advantages of using a virtually endless supply of electricity to reduce the dependence on fossil fuels.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 7 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 18 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an 
a mooring system for docking the energy farm on a body of water; 
an electric energy network interconnecting the floating motion-to-energy converters so as to communicate electrical energy generated at the floating motion-to-energy converters to a remote power consumer, the electrical energy grid arranged substantially parallel to and adjacent to a surface of the body of water; and 
wherein a plurality of motion-to-energy converters utilize a single cable connecting the electric energy network to a floor bed of the body of water; and
wherein the electrical network comprises electrical cables of different gauge to connect a pair of motion-to-energy converters, a cable gauge value determined by a location of the motion-to-energy converter within the network.

With respect to claim 7, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an energy farm comprising a plurality of floating motion-to-energy converters as recited by independent claim 1, comprising:
a mooring system for docking the energy farm on a body of water; 
an electric energy network interconnecting the floating motion-to-energy converters so as to communicate electrical energy generated at the floating motion-to-energy converters to a remote power consumer, the electrical energy grid arranged substantially parallel to and adjacent to a surface of the body of water; and 
wherein a plurality of motion-to-energy converters utilize a single cable connecting the electric energy network to a floor bed of the body of water; and
wherein the motion-to-energy converters include three or more electrical couplings equally spaced about the converter's perimeter; and 
wherein the electrical couplings are sockets adapted to receive an electrical plug.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lightfoot (US 8,193,651), Dehlsen (US 9,074,577), Dehlsen (US 8,912,677) disclose a plurality of floating motion-to-energy converters.
Gimsa (US 2011/0278848) discloses a wave energy converter with a generator.
Hinck (US 3,231,749) discloses a wave energy converter with a generator and rectifier.
Pitre (US 8,803,346) discloses wave energy converters with buoyant separation-restoring connectors and a generator, rectifier, and transformer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charles Reid Jr./             Primary Examiner, Art Unit 2832